Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/736829 application originally filed January 08, 2020.
Claims 1-9 are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (CN 102277388 A) hereinafter “Kong” in view of Zhang et al. “Direct Conversion of sewage sludge to electricity using polyoxomatelate catalyzed flow fuel cell” September 2017 hereinafter “Zhang”.
Regarding Claims 1-9
	Kong discloses in the abstract, a coproduction method and device of hydrogen and electricity by organic wastes. The method comprises the following steps: (1) strain preparation and raw material pretreatment; (2) hydrogen production by anaerobic fermentation; (3) electricity generation by microbial fuel cell; and (4) clear water recycle or discharge. The device comprises a feed device, an anaerobic hydrogen-producing reactor and a microbial fuel cell which are communicated sequentially, wherein the water outlet of the anaerobic hydrogen-producing reactor is communicated with the water inlet of an anode chamber of the microbial fuel cell. 
	Kong discloses in the Summary of the Invention:
(1) bacterial classification is prepared and raw materials pretreatment: the screening enrichment obtains needed hydrogen production through anaerobic fermentation bacterium and anaerobism electrogenesis bacterium from the anaerobic activated sludge that comes from methane-generating pit, pond, sewage work; Organic waste is carried out removal of impurities, fragmentation;
(2) hydrogen production through anaerobic fermentation: with pretreated raw material be positioned in the anaerobic hydrogen-generating reactor after the hydrogen production through anaerobic fermentation bacterium mixes, controlling reactor pH is 4.5～6.5, hydraulic detention time is 12～72 hours, under anaerobic, organic waste generates organic acid, H under the metabolism of hydrogen production through anaerobic fermentation bacterium 2And CO 2, H 2And CO 2Gas mixture obtains purer hydrogen after gas delivery, contain organic acid waste water or percolate and discharge from the anaerobic hydrogen-generating reactor, wherein glucose produces H under the metabolism of hydrogen production through anaerobic fermentation bacterium 2, CO2 with organic acids such as acetate, propionic acid, butyric acid;
(3) microbiological fuel cell electrogenesis: contain organic acid waste water or the percolate of discharging from the anaerobic hydrogen-generating reactor mix with anaerobism electrogenesis bacterium in the anolyte compartment that the back feeds microbiological fuel cell, under anaerobic, organic acid forms CO under the metabolism of anaerobism electrogenesis bacterium 2, proton and electronics, proton passes the cathode compartment that proton exchange membrane enters microbiological fuel cell, electronics through anode electrode, external circuit and load transfer to the cathode electrode of cathode compartment, proton, electronics and extraneous O2 under the catalysis of cathode electrode, generate water, so far form the loop, produce sustained current, thereby realize the organic acid electrogenesis;
(4) clear water reuse or discharging: the clear water of organic acid approach exhaustion is discharged from the anolyte compartment of microbiological fuel cell, and wherein a part is back to raw materials pretreatment or hydrogen production through anaerobic fermentation workshop section as process water, and all the other clear water outwards discharge or carry out processing up to standard.
Kong discloses on page 3, described anaerobic hydrogen-generating reactor is the conventional anaerobic reactor of prior art.  For handling organic waste water, can select for use one of following: plug flow reactor, mixing reactor, up flow anaerobic sludge blanket process, flow lifting type solid reactor, expanded granular sludge bed, internal-circulation anaerobic reactor, baffled reactor, anaerobic filter, fibrous packing bed fully.  For handling solid organic castoff, select solid diafiltration bed anaerobic reactor for use.
Kong further discloses on page 3, microbiological fuel cell is divided into anolyte compartment and cathode compartment by proton exchange membrane, the anolyte compartment is provided with water-in, water outlet, air outlet, cathode compartment is provided with inlet mouth and water outlet and is preferably an air cathode microbial fuel cell, be respectively arranged with anode electrode and cathode electrode in anolyte compartment and the cathode compartment, anode electrode, load and cathode electrode are connected by external circuit successively.
It is to be noted, Kong discloses a fuel cell using a proton exchange membrane to separate the anode and cathode.  However, Kong discloses a fuel cell but fails to teach the claimed flow-catalyzed fuel cell comprising an ananolyte using phosphomolybdic acid as catalysts.
However, Zhang discloses in the abstract, the traditional treatment of sludge methods are high energy-consumption and expensive processes. Due to the increasing awareness considering risks for the global environment and human health, appropriate treatments of sewage sludge are urgently expected. A novel flow fuel cell technology was reported herein which could convert sewage sludge to electricity directly with high power output. In this flow fuel cell, chemically stable and completely regenerable polyoxometalates (POMs) were used as both catalysts and charge carriers. Thermal induced charge transfer from sludge organisms to POM was successfully used to power the flow fuel cell. The power density of the cell could achieve as high as 50 mW/cm2, which is 100 times higher than the output of microbial sludge fuel cell reported in literature. Catalyst recyclability was investigated and the POMs were demonstrated to be effective to degrade sludge and transfer electrons in the fuel cell system after four rounds.
Zhang further discloses in Section 2.3, preparation of POM solutions for anode (POM-I) and cathode (POM-II).  Anode: A certain amount of H3[PMo12O40] was added to DI water to form solutions (POM-I) with a concentration of 0.3 mol/L. This solution was stirred at 60 °C for 1 h in order to dissolve H3[PMo12O40] completely. Cathode: H12[P3Mo18V7O85] solution (POM-II) was used as cathode electrolyte and was synthesized. A typical synthesis process of H12[P3Mo18V7O85] can be found in supporting information.
Zhang further discloses in Section 2.5 assembly of fuel cell, a pump connected by PTFE pipelines was used to transport electrolyte solutions into and out of the fuel cell at each electrode. Anode electrolyte (POM-I solution) was pumped from the anode tank after the filtration of sludge residue with a 0.2 μm filter head into the anode plate at a flow rate of 30  mL min−1. In the meanwhile, POM-II was pumped into the cathode of the fuel cell from the cathode tank at the same flow rate (30 mL/min). Anode tank was kept at 80 °C during the discharging process. Oxygen was pumped into the cathode tank under high-speed homogenizing (20,000 rpm) at 80 °C in order to re-oxidize POM-II solution. I-V curves were obtained with a Versa Stat Electrochemical Working Station (Princeton Applied Research) through the controlled potentiostatic method.
Zhang further discloses in Figure 5, (A) N elemental contents in raw sludge and reacted sludge; (B) Colors and status of POM-I mixtures at different conditions: (I) fresh POM-I solution (H3[PMo12O40], 0.3 M); (II) Reacted POM-I with sewage sludge, ammonium phosphomolybdic formed; (III) Re-oxidized POM-I by H2O2 after the filtration of sludge residual, ammonium salt precipitated at the bottom; (IV) POM-I mixture (with ammonium phosphomolybdic precipitate) reacted with sludge again, ammonium salt dissolved. (C) XRD pattern for precipitated (NH4)3[PMo12O40]. (For interpretation of the references to colour in this figure legend, the reader is referred to the web version of this article.).
Zhang discloses in Section 4 Conclusion, for the first time, a flow fuel cell technology that can directly convert sewage sludge to electricity with high power output.  This flow fuel cell is a promising technology to turn sewage sludge into green energy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the flow-catalyzed fuel cell comprising an ananolyte using phosphomolybdic acid as catalysts of Zhang as the fuel cell of Kong.  The motivation to do so is to use a flow-catalyzed fuel cell that can directly convert sewage sludge to electricity with high power output and turn sewage sludge into green energy using a ananolyte comprising phosphomolybdic acid as catalysts.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771